El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
I
El 19 de diciembre de 1985, Pidias Polanco y Patria Santiago demandaron en daños y perjuicios a Pueblo International Inc., ante el Tribunal Superior, Sala de Carolina (Civil Núm. 85-3386). Alegaron que “fueron intervenidas [sic] e irrazonablemente detenidas por un guardia de seguri-dad de la demandada”; que en presencia del público y sobre sus objeciones “fueron conducidas a una habitación, donde el guardia empujó a una de ellas para arrebatarle el bolso y luego procedió a registrar a una de las niñas, alegando que uno de los niños había tomado un globo (bombas) [; que e] s-tuvieron detenidas allí irrazonablemente hasta tanto en cuan-to [sic] firmaran un documento de relevo o de admisión, no permitiéndole el guardia la salida hasta que no firmaran [; y q] ue debido a que la detención se hizo en público, las deman-dantes sufrieron grandes trastornos emocionales, al verse hos-tigadas, detenidas y amenazadas de ser acusadas, por lo que recibieron tratamiento médico por 15 días, para su neurosis aguda, hipertensión arterial y cefálea”. Estimaron sus daños *353físicos y morales en la “suma de $50,000.00 para cada una”. (1) Exhibits 1(a) y 1 (b).
Previa prórroga al efecto, Pueblo contestó y negó los he-chos y responsabilidad. Cursó además un interrogatorio a las demandantes. El 22 de enero presentó demanda de tercero contra Private Police of P.R. Inc., y su aseguradora. Poste-riormente Pueblo desistió de esta acción, el tribunal dictó sen-tencia parcial y la archivó.
Así las cosas, continuaron varios trámites en el caso. Con relación a los interrogatorios, Pueblo objetó la suficiencia de la contestación a la pregunta Núm. 22. (2) También solicitó y obtuvo autorización para examinar, copiar y fotocopiar los records médicos correspondientes a los alegados tratamientos prestados por los doctores Ortiz y Jiménez.
El 1 de mayo, el tribunal sua sponte, previo examen de “to-das las alegaciones de la demanda y de la contestación a la misma, aun considerado el caso a la luz de que pueda preva-lecer la parte demandante, la cantidad que el Tribunal conce-dería no confiere competencia al Tribunal Superior”, ordenó su traslado al Tribunal de Distrito. El 6 de mayo los autos fueron remitidos a este último foro y fue presentado con el Núm. 86-1182.
*354Acogimos como certiorari un auto inhibitorio solicitado por las demandantes y revisamos mediante trámite de mostrar causa.
I — I H-1
El mandato plasmado en la Sec. 2 del Art. V de la Constitución respecto a que los tribunales “constituirán un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administración” —con miras a lograr la mayor eficiencia, distribución equitativa de trabajo, rapidez, especialización de jueces, economía y máxima flexibilidad— fue concebido por la Asamblea Constituyente sin menoscabo de la facultad legislativa “para determinar la competencia de los tribunales y para disponer que de acudir un litigante a un tribunal distinto al indicado por las leyes sobre competencia, la parte contraria p [odría] solicitar y obtener el traslado de la causa, o el tribunal motu proprio ... así disponerlo”. 4 Diario de Sesiones de la Convención Constituyente 2609 (1951).
Para viabilizar esa directriz constitucional, la Asamblea Legislativa —mediante la Sec. 10 de la Ley de la Judicatura de 1952— prohibió la desestimación de una acción por el fundamento de “haberse sometido a una sección sin jurisdicción o autoridad o a una sala de un tribunal sin competencia”. 4 L.P.R.A. see. 62. Además autorizó que un caso pudiera ser visto en un tribunal sin competencia con el consentimiento de las partes y la anuencia del juez. De lo contrario, sería trasladado a la sección o sala correspondiente. En lo que atañe a este recurso, la referida Ley de la Judicatura confirió competencia al Tribunal Superior para intervenir y resolver las causas civiles “en que la cuantía en controversia, reclamación legal o valor de la propiedad en disputa exceda de diez mil (10,000) dólares, sin incluir intereses, costas y honorarios de abogado”. 4 L.P.R.A. see. 121 (a) (5).
*355Desde antes de la Constitución, nuestro repertorio jurisprudencial invariablemente había sostenido: (1) que el criterio rector para evaluar la competencia por cuantía surgía de la reclamada de la faz de la demanda, y (2) esa determinación nd quedaba afectada porque la suma posteriormente concedida fuera menor. Román v. Figueroa, 73 D.P.R. 875, 879 (1952); Cerra v. Motta, 70 D.P.R. 861, 866 (1950); Branizar v. Méndez, 68 D.P.R. 809, 812 (1948); Benitez v. Benitez, 64 D.P.R. 756 (1945); Jiménez v. Colón, 62 D.P.R. 907, 909 (1944); Donato v. Cruz, 59 D.P.R. 534, 538 (1941); Nazario v. Muñiz, 54 D.P.R. 51, 54 (1939); Horace Waters & Co. v. Portilla, 42 D.P.R. 950, 953 (1931).
H-1 HH HH
La decisión del foro de instancia se aparta de esta doctrina jurisprudencial e innecesariamente introduce en los trámites de causas civiles en que4se reclaman daños que no son líquidos, una solución que, aunque laudable, tiende a ocasionar mayores dilaciones de las que intenta remediar. No podemos avalarla.
La actuación del foro de instancia no está expresamente autorizada en las Reglas de Procedimiento Civil. Tampoco tiene apoyo en la casuística. No existen ni se proveen guías apropiadas para su ejercicio. (3) En estas circunstancias, in-dependientemente de su loable objetivo, no debería prevale-cer. (4) Su reconocimiento requeriría forzosamente ponderar, *356analizar y superar varios aspectos de carácter sustantivo y procesales. Veamos.
El primero a tomar en cuenta es la naturaleza intrínseca-mente compleja de la estimación de daños por angustias físi-cas y mentales. Ni los abogados ni jueces más experimentados poseen una regla matemática apriorística a usarse.
. . . Bajo la fórmula amplia de responsabilidad consagra-da en el Art. 1802 del Código Civil (31 L.P.R.A. see. 5141), no existe una tabla o computadora electrónica que recoja todos los elementos y premisas inarticuladas que nutren la valoración del dolor físico y mental humano y permita, me-diante la aplicación de unas teclas o el oprimir unos botones, obtener el resultado final apropiado. Esta función descansa sobre el ejercicio discrecional prudente, juicioso y razonable del juzgador de hechos animado por un sentido de justicia y de conciencia humana. El contacto con la prueba presentada en el proceso judicial de primera instancia y las impresiones derivadas de la apreciación visual del juez, es la razón básica para que en ausencia de un dictamen imponiendo una cuan-tía ridiculamente baja o exageradamente alta, a la luz de la prueba sobre daños presentada, en nuestra función apelativa, implementemos la norma de abstención judicial fundada en criterios de estabilidad y de respeto a los tribunales de pri-*357mera instancia. (Énfasis suplido.) Urrutia v. A.A.A., 103 D.P.R. 643, 647-648 (1975).
Segundo, una orden de traslado por cuantía implica un prejuzgamiento sobre los méritos de uno de los elementos esenciales en que se descompone toda acción en daños y perjuicios. Su implantación representa serias dificultades. A lo sumo, podría decretarse en los inicios del proceso o en una etapa más adelantada. La inicial, idealmente tendría el mayor efecto disuasivo. Sin embargo, presenta el peligro de que el traslado se produzca sin el juzgador remitente poseer suficientes elementos de juicio. Así, la orden no descansaría en una conciencia judicial informada, sino la intuición. La avanzada, aunque penalizaría al demandante, afectaría también todas las demás partes envueltas. El traslado en esta etapa socavaría la efectividad de la Regla 37.1 de las de Procedimiento Civil, 32 L.P.R.A. Ap. III. Le quitaría el control del caso al juez que dirigió la fase procesal en sus etapas iniciales, poniéndolo en manos de otro magistrado que tendría que comenzar por familiarizarse con el mismo. Cualquier otra interpretación sería contraria a la economía procesal. Regla 1 de las de Procedimiento Civil. Véanse: Vellón v. Squibb Mfg., Inc., 117 D.P.R. 838 (1986); Lluch v. España Service Sta., 117 D.P.R. 729 (1986), y Enmiendas propuestas a las Reglas de Procedimiento Civil, Conferencia Judicial, Decimotercera Sesión Plenaria, diciembre de 1986, págs. 79-94.
Tercero, en nuestra jurisdicción el estudio contenido en una tabla especial de un informe sometido a la Conferencia Judicial de 1985 por la Oficina de Administración de los Tribu-nales (O.A.T.), Reorganización del Tribunal de Primera Ins-tancia, revela, que de una muestra de 105 casos, los tribunales adjudicaron cuantías de $10,000 o menos, en 65 (62%). Este patrón estadístico queda corroborado por las tablas de otros años que anejamos como apéndice. Las mismas señalan que el problema es repetitivo y de proporciones alarmantes.
*358Aun así, es apropiado destacar que el informe aludido, si bien concluye que la muestra permitiría “apuntar una tenden-cia generalizada a aumentar artificialmente la cuantía en controversia” (Reorganización del Tribunal de Primera Ins-tancia, supra, .pág. 65), luego de examinar algunas alterna-tivas para desalentar esa práctica, tales como la imposición de un arancel escalonado a base de la suma reclamada, o eliminar la imposición de costas al reclamante victorioso reconoció:
[q]ue la diferencia entre la cuantía en controversia y la adjudicada puede deberse a una serie de elementos por los que no se puede culpar a los abogados. Por ejemplo, los daños morales son difíciles de valorar, al igual que la pérdida de capacidad mental o física a consecuencia de un accidente. Por otro lado, ¿ cuánto vale una muerte ? Las diferencias en cuan-to a compensaciones concedidas ha variado históricamente desde sumas relativamente pequeñas a cifras astronómicas. En ocasiones, por motivos distintos que pueden ir desde de-bilidad de la prueba al mollero judicial, se realizan transac-ciones por sumas muy inferiores a la cuantía reclamada. Con todo esto queremos decir que el problema es mucho más com-plejo que meramente comparar la cuantía reclamada y la adjudicada. (Énfasis suplido.) Reorganización del Tribunal de Primera Instancia, supra, pág. 70.
Es cuestionable, pues, presumir que en la mayoría de los casos de daños las cuantías reclamadas son rutinaria e intencionalmente sobrestimadas por los abogados. (5) Hemos visto cómo intervienen una multiplicidad de factores legítimos que impiden sostener tajantemente esa conclusión. Las alegaciones sólo tienen la misión de notificar a grandes rasgos las *359reclamaciones y defensas de las partes. Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959). Esta realidad procesal comple-menta y explica, en parte, el delicado problema que presenta la evaluación preliminar forense de los pleitos de daños por negligencia.
En resumen, el traslado de una causa por entender el Tribunal Superior que la cuantía a ser adjudicada no excederá los $10,000, en una etapa inicial, presenta serias dificultades. En la fase procesal más adelantada puede perjudicar a la parte demandada y al eficaz desenvolvimiento del sistema de administración de justicia. Tal proceder no está expresamente autorizado. Aceptar que con posterioridad al descubrimiento de prueba el Tribunal Superior puede decretarlo —porque a su juicio la cuantía a concederse será menos de $10,000— es una solución que no sólo implica prejuzgar un aspecto importante de la causa de acción, sino que a la postre derrota el objetivo fundamental de las reglas de garantizar una solución justa, rápida y económica de las controversias.
Sin embargo, el Tribunal Superior no está huérfano de remedios disuasivos. Actualmente las reglas proveen mecanismos para conjurar y atender situaciones de este tipo que así lo ameriten. Todo abogado que suscribe y presenta una demanda ante ese foro —y alega que la reclamación en daños excede los $10,000— compromete con la firma su buena fe forense. Regla 9 de Procedimiento Civil. En caso de violación clara y voluntaria del abogado, la propia regla autoriza “la imposición de sanciones en su contra”. Y recientemente, con vigencia inmediata, la Ley Núm. 2 de 30 de diciembre de 1986, enmendó la Regla 44.1 (d) para expresamente disponer que en “caso que cualquier parte o su abogado haya procedido con temeridad o frivolidad, el tribunal deberá imponerle en su sentencia al responsable, el pago de una suma por concepto de honorarios de abogado que el tribunal entienda correspondan a tal conducta”. Además, por interacción armoniosa, otras *360sanciones —de carácter económico— interlocutoriamente pue-den ser concedidas a base de cualesquiera de las siguientes al-ternativas: (1) de prevalecer el demandante, negándole las costas; (2) concederlas a la parte contraria, o (3) imponerlas a favor del Estado. Regla 44.2. Seguimos esta ruta procesal. Corresponderá a los tribunales de instancia primeramente darle vida y alcanzar este derrotero. Véanse: Nota, Plausible Pleading: Developing Standards for Rule 11 Sanctions, 100 Harv. L. Rev. 630 (1987); E. Root, The Dynamics of Rule 11: Preventing Frivolous Litigation by Demanding Professional Responsibility, 61 N.Y.U.L. Rev. 300 (1986).
Por los fundamentos expuestos, se dictará sentencia, revo-cará el traslado decretado por el Tribunal Superior y orde-nará la devolución del caso a ese foro.
El Juez Asociado Señor Rebollo López emitió opinión con-currente y la Juez Asociada Señora Naveira de Rodón emitió voto particular. El Juez Presidente Señor Pons Núñez con-curre en el resultado sin opinión escrita.
*361[[Image here]]

Los hechos que nutren la presente causa de acción y sus alegaciones, guardan bastante parecido con los hechos expuestos y daños reclamados en Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94 (1986). Allí ninguna de las partes, como tampoco el Tribunal Superior o este foro, se plantearon la suficiencia de la cuantía.


Por su pertinencia al recurso, reproducimos esa pregunta y contes-tación :
“Si actualmente está usted bajo la atención de algún médico, haga cons-tar (a) nombre completo y dirección exacta de dicho médico; (b) la fecha de la última vez que fue visto por dicho médico; (c) la naturaleza del último tratamiento recibido; y (d) el diagnóstico hecho por dicho facultativo.”
“a) Primero me atendió Wallace Jiménez y luego el Dr. Claudio Ortiz, de Country Club; b) Dr. Claudio Ortiz; c) nervios; d) cefálea, hipertensión, nervios.”


 La Regla 71 de Procedimiento Civil, faculta a los tribunales, cuando no se hubiese previsto un procedimiento específico, “reglamentar su práctica en cualquier forma que no sea inconsistente con las mismas o con cualquier disposición de ley aplicable”. 32 L.P.R.A. Ap. Ill, R. 71.


 En el ámbito federal, el asunto cobra verdadero relieve debido a que la cuantía en exceso de $10,000 es requisito jurisdiccional. Dado a sus com-plejidades, existen disparidades de criterios. “ [G] eneralmente se ha asu-mido, tomando como base la regla enunciada por la Corte Suprema de Esta-dos Unidos en Saint Paul Mercury Indent. Co. v. Red Cab Co. [303 U.S. 283, 288—289 (1938)], que las alegaciones de un reclamante sobre la existencia de la cuantía jurisdiccional será concluyente, salvo (1) que surja que no se ha hecho de buena fe o (2) la Corte crea, como materia de certeza legal [legal *356certainty], que de hecho el valor del derecho en controversia es de diez mil dólares o menos.” Nota, Determination of Federal Jurisdictional Amount in Suits on Unliquidated Claims, 64 Mich. L. Rev. 930, 931 (1966); Nota, Nelson v. Keefer and its Implications in the Area of Jurisdictional Amount, 26 Sw. L.J. 461 (1972). Los tratadistas reconocen que los requisitos de buena fe y certeza legal son de difícil aplicación.
Para desanimar las sobreevaluaciones de daños que no son líquidos, se han ensayado varios métodos. Las cortes pueden negarle al demandante victorioso las costas o imponérselas. Wright, Law of Federal Courts Sec. 33, pág. 185 (4ta ed. 1983). Otras exigen que mediante declaración jurada el reclamante reitere su creencia de que cumple la cuantía jurisdiccional. Harris v. Pasquotank County, North Carolina, 227 F. Supp. 625 (1964).
En daños indeterminados se acepta que la regla es de “intangibilidad que no se presta a cálculo preciso y conlleva sopesar factores íntimamente vinculados a los méritos de la causa”. 14A Wright, Miller & Cooper, Federal Practice and Procedure 2d Sec. 3707, pág. 135 (1985). Véase Anotación, Criteria of Jurisdictional Amount in Tort Action for Unliquidated Damages in Federal Court, 47 A.L.R.2d 651-664 (1956).


 Pecaríamos de ingenuos si no aceptáramos que cierto número res-tringido de abogados, con el propósito, entre otros, de mejorar el poder de regateo ante una posible transacción, sobreevalúan las cuantías reclamadas. Sin embargo, suscribimos la conclusión del informe de la O.A.T. de que no puede culpar a todos los abogados por las diferencias estadísticas entre las cuantías reclamadas y las adjudicadas. Reorganización del Tribunal de Pri-mera Instancia, informe sometido por la Oficina de Administración de los Tribunales a la Conferencia Judicial de 1985.